DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,659,845. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.
For example,
Instant Application No. 17/460,850
U.S. Patent No. 10,659,845
1. A method for selecting content to be presented, the method comprising:

 

 1. A method for selecting content to be presented, the method comprising:


receiving, using a hardware processor, a request, from a user, for a first video content item; 


receiving, using a hardware processor, a request for a first video content item from a user device; 


determining, using the hardware processor, whether the first video content item is suitable for presentation in a background playback mode in which audio data of video content items is played back and in which video data of the video content items is unlikely to be viewed by the user; 


determining, using the hardware processor, that the user device is currently in a background playback mode in which audio data of video content items is played back and in which video data of the video content items is inhibited from being played back; determining, using the hardware processor, whether the first video content item is suitable for presentation in the background playback mode based on one or more properties of audio data of the first video content item;

 
and in response to determining that the first video content item is not suitable for presentation in the background playback mode, setting, using the hardware processor, a background playback mode indicator associated with the first video content item to indicate that the first video content item is not suitable for presentation in the background playback mode and selecting a second video content item in which the background playback mode indicator associated with the second video content item indicates that the second video content item is suitable for presentation in the background playback mode.
in response to determining that the first video content item is not suitable for presentation in the background playback mode based on the one or more properties of the audio data of the first video content item, setting, using the hardware processor, a first background playback mode indicator associated with the first video content item to indicate that the first video content item is not suitable for presentation in the background playback mode; in response to determining that the first video content item is not suitable for presentation in the background playback mode, selecting, using the hardware processor, a second video content item that is associated with a second background playback mode indicator that indicates the second video content item is suitable for presentation in the background playback mode, wherein the second background playback mode indicator associated with the second video content item was set as being suitable for presentation in the background playback mode based on one or more properties of audio data of the second video content item; and in response to selecting the second video content item, automatically causing, using the hardware processor, the audio data of the second video content item to be presented by the user device while inhibiting video data of the second video content item from being presented by the user device.


Similarly, Claims 2-21 correspond to claims 2-18 of the Patent.

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,109,109. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.
For example,
Instant Application No. 17/460,850
U.S. Patent No. 11,109,109
1. A method for selecting content to be presented, the method comprising:

 

1. A method for selecting content to be presented, the method comprising: 


receiving, using a hardware processor, a request, from a user, for a first video content item; 



receiving, using a hardware processor, a request for a first video content item from a user device; 



determining, using the hardware processor, whether the first video content item is suitable for presentation in a background playback mode in which audio data of video content items is played back and in which video data of the video content items is unlikely to be viewed by the user; 



determining, using the hardware processor, whether the first video content item is suitable for presentation in a background playback mode in which audio data of video content items is played back and in which video data of the video content items is inhibited from being played back;

 
and in response to determining that the first video content item is not suitable for presentation in the background playback mode, setting, using the hardware processor, a background playback mode indicator associated with the first video content item to indicate that the first video content item is not suitable for presentation in the background playback mode and selecting a second video content item in which the background playback mode indicator associated with the second video content item indicates that the second video content item is suitable for presentation in the background playback mode.
and in response to determining that the first video content item is not suitable for presentation in the background playback mode, setting, using the hardware processor, a background playback mode indicator associated with the first video content item to indicate that the first video content item is not suitable for presentation in the background playback mode and selecting a second video content item in which the background playback mode indicator associated with the second video content item indicates that the second video content item is suitable for presentation in the background playback mode.


Similarly, Claims 2-21 correspond to claims 2-19 of the Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Strothmann et al. US Patent No. 9,253,229 in view of Gregotski US Patent Publication No. 2014/0280781.

Regarding Claims 1 and 21, Strothmann discloses a method and a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for selecting content to be presented, the method comprising: receiving, using a hardware processor, a request, from a user, for a first video content item [Col. 6 lines 40-43]; determining, using the hardware processor, whether the first video content item is suitable for presentation in a background playback mode in which audio data of video content items is played back and in which video data of the video content items is unlikely to be viewed by the user [Col. 4 lines 24-53 & Col. 5 lines 35-42]; and determining that the first video content item is not suitable for presentation in the background playback mode, setting, using the hardware processor, a background playback mode indicator associated with the first video content item to indicate that the first video content item is not suitable for presentation in the background playback mode  [Col. 6 lines 6-24].
Although Strothmann discloses a video content item to be presented by the user device while inhibiting the video data associated with the second video content item from being presented by the user device [Col. 5 lines 35-42], Strothmann fails to disclose that in response to determining that the first video content item is not suitable for presentation in the background playback mode, selecting a second video content item in which the background playback mode indicator associated with the second video content item indicates that the second video content item is suitable for presentation in the background playback mode.
 In an analogous art, Gregotski discloses that in response to determining that the first video content item is not suitable for presentation in the background playback mode, selecting a second video content item in which the background playback mode indicator associated with the second video content item indicates that the second video content item is suitable for presentation in the background playback mode [0011-0023 & 0074; a top level manifest and a second level manifest is provided to the client device and one of those is selected based on the bandwidth availability]. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine Strothmann and Gregotski to allow the efficient delivery of playlist files [Gregotski 0010].

	Regarding Claim 2, the combination of Strothmann and Gregotski discloses a method, wherein the first video content is determined to be suitable for presentation in the background playback mode based on one or more properties of audio data of the first video content item [Strothmann Col. 4 lines 24-53].

Regarding Claim 3, the combination of Strothmann and Gregotski discloses a method, further comprising setting a second background playback mode indicator associated with the second video content item as being suitable for presentation in the background playback mode based on one or more properties of audio data of the second video content item [Gregotski 0011-0023, & 0074].

Regarding Claim 4, the combination of Strothmann and Gregotski discloses a method, further comprising determining that the user device is currently in the background playback mode prior to determining whether the first video content item is suitable for presentation in the background playback mode [Gregotski 0056].

Regarding Claim 5, the combination of Strothmann and Gregotski discloses a method, further comprising automatically causing the audio data of the second video content item to be presented by the user device while inhibiting video data of the second video content item from being presented by the user device [Strothmann Col. 5 lines 35-42].

Regarding Claim 9, the combination of Strothmann and Gregotski discloses a method, wherein the request for the first video content item is a request for a next video content item in a playlist of video content items, and wherein the second video content item is the next video content item in the playlist after the first video content item [Gregotski 0011-0023 & Figure 2].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Strothmann et al. US Patent No. 9,253,229 in view of Gregotski US Patent Publication No. 2014/0280781 in further view of Guy et al. US Patent Publication No. 2016/0216934.

	Regarding Claim 6, the combination of Strothmann and Gregotski discloses the method of Claim 1 but fails to disclose the method wherein determining that the first video content item is not suitable for presentation in the background playback mode comprises: determining a proportion of audio data of the first video content item that does not include music; determining a proportion of users that skipped the first video content item when the users were presented with the first video content item in the background playback mode; and based on at least the proportion of the audio data of the first video content item that does not include music and the proportion of users that skipped the first video content item, determining that the first video content item is not suitable for presentation in the background playback mode.
In an analogous art, Guy disclose a method wherein determining that the first video content item is not suitable for presentation in the background playback mode comprises: determining a proportion of audio data of the first video content item that does not include music [0040 & Figure 3]; determining a proportion of users that skipped the first video content item when the users were presented with the first video content item in the background playback mode; and based on at least the proportion of the audio data of the first video content item that does not include music and the proportion of users that skipped the first video content item, determining that the first video content item is not suitable for presentation in the background playback mode [0044 & Figure 4].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Strothmann, Gregotski and Guy to only output the desired content [Guy 0002].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strothmann et al. US Patent No. 9,253,229 in view of Gregotski US Patent Publication No. 2014/0280781 in further view of Eskolin US Patent Publication No. 2013/0162667.

	Regarding Claim 7, the combination of Strothmann and Gregotski discloses the method of Claim 1 but fails to disclose the method further comprising, in response to the determining that the first video content item is not suitable for presentation in the background playback mode, causing a user associated with the first video content item to be notified that the first video content item is not suitable for background playback. 
However, in an analogous art Eskolin discloses a method further comprising, in response to the determining that the first video content item is not suitable for presentation in the background playback mode, causing a user associated with the first video content item to be notified that the first video content item is not suitable for background playback [0029]. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Strothmann, Gregotski and Eskolin to alert the user promptly [Eskolin 0010].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Strothmann et al. US Patent No. 9,253,229 in view of Gregotski US Patent Publication No. 2014/0280781 in further view of Yamane US Patent Publication No. 2004/0255761.

	Regarding Claim 8, the combination of Strothmann and Gregotski discloses the method of Claim 1 but fails to disclose the method further comprising, determining that an end portion of the second video content item includes no music; and causing the user device to skip presentation of the end portion that includes no music.  
However, in an analogous art Yamane discloses a method further comprising, determining that an end portion of the second video content item includes no music; and causing the user device to skip presentation of the end portion that includes no music [0094]. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Strothmann, Gregotski and Yamane to allow the user to listen to music that matches their preference [Yamane 0004].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Strothmann et al. US Patent No. 9,253,229 in view of Gregotski US Patent Publication No. 2014/0280781 in further view of Steiner US Patent No. 9,652,112.

Regarding Claim 10, the combination of Strothmann and Gregotski discloses the method of Claim 1 but fails to disclose the method wherein the background playback mode includes a video player application executing on a device associated with the user in which a user interface for the video player application has been minimized.
However, in an analogous art Steiner discloses a method wherein the background playback mode includes a video player application executing on a device associated with the user in which a user interface for the video player application has been minimized [Col. 1 lines 30 -45].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Strothmann, Gregotski and Steiner to allow the user to maintain an enjoyable experience while consuming the media content [Steiner Col. 3 lines 30 -33].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424